Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The amendment filed December 9, 2021 has been received and entered.  With the entry of the amendment, claims 2, 10, 13 and 15-16 are canceled, and claims 1, 3-9, 11, 12, 14 and 17-21 are pending for examination.
 
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-14, and Species SET A: (1) diffusion layer, Species SET A1: (x) pack aluminizing, and Species SET B: (c) suspension plasma spraying in the reply filed on July 21, 2020 is acknowledged.

Claim Rejections - 35 USC § 112
The rejection of claims 1, 3-9, 11-12, 14 and 17-21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn due to the arguments provided December 9, 2021. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, 8, 11, 12, 14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Serra et al (US 2017/0152753) in view of Curry, et al “Thermal Conductivity Analysis and Lifetime testing of Suspension Plasma-Sprayed Thermal Barrier Coatings” (hereinafter Curry article),  (1) EITHER Burd et al (US 2015/0369059) OR Farmer et al (US 2001/001680), and (2) EITHER Bernard, et al “Effect of Suspension Plasma-Sprayed YSZ Columnar Microstructure and Bond Coat Surface Preparation on Thermal Barrier Coating Properties” (hereinafter Bernard article) OR Tang, et al “Novel Thermal Barrier Coatings produced by Axial Suspension Plasma Spray” (hereinafter Tang article).
Claim 1, 3-6: Serra provides a method for coating a substrate having a cavity structure (which is a cooling structure) inside the substrate, where the cavity structure comprises openings in the surface of the substrate (abstract, 0035, note the cooling passageways and outlet holes). Serra provides that the substrate can be a turbine blade of a gas turbine engine (0001, 0002).  The Examiner takes Official Notice that gas turbine engines are conventionally used for aircraft engines (as applicant has not traversed this position from the Office Action of January 29, 2021, it is understood to be agreed ) and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the substrate turbine blades would be predictably and acceptably used for aircraft engines as a known use for turbine blades. Furthermore, Serra describes how outlet holes (cooling holes) are conventionally used for cooling turbine blades and vanes by airflow (air) directed through the airfoil (turbine, vane) to be discharged from cooling holes in the airfoil surface (and thus would be directed through the holes (openings) to the surface of the substrate (0002), and therefore, it would have been obvious to one of ordinary skill in the art before the 
(A) As to the SPS giving a gas flow of the SPS with a principal direction parallel to the surface of the substrate (claim 1, 4) or has an angle with respect to the surface of less than 30 degrees (claim 1) or less than 15 degrees (claim 3), and where the gas flow is a process flow and/or carrier gas flow (claim 5) and the Stokes number of the particle laden gas flow is less than 1 (claim 6), as discussed above Serra indicates using SPS for the thermal barrier application, where it is indicated that the plasma gas flow interacts with the part surface and builds up columnar structures (0048).   
Curry article further describes SPS for thermal barrier coatings with columnar structures (abstract), where it is discussed that depositing particle size plays an important role in SPS , where zirconia particles less than 5 microns in diameter tend to follow the flow of the plasma as it changes direction and moves parallel to the substrate, where these dynamics are related to the Stokes number, where such small particles having a Stokes number less than 1 where the particle trajectory is expected to be strongly influenced by plasma drag, and under these conditions, deposition occurs when the particle encounters an asperity on the substrate surface, and as the particle size 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Serra to provide control of the suspension and plasma conditions to give a desired columnar structure as suggested by Curry article, since Serra desires a columnar structure for the TBC and Curry article indicates to control the suspension and plasma conditions to give such a columnar structure.  Further this control would give for claims 1, 4, a gas flow (plasma gas) with a flow component parallel to the surface of the substrate, noting Serra notes the SPS gives plasma gas flow that interacts with the substrate, and Curry article indicates providing plasma (plasma gas as described by Serra) flow parallel to the substrate as part of providing the SPS deposition for columnar structures, where for claims 1, 3 and 4, such parallel flow would be provided (and give an angle less than 30, 15 degrees with the substrate) and can be considered the principal flow direction as the plasma in Curry article is simply described as becoming parallel to the substrate, or at least optimized to be this since the parallel flow is used for the desired columnar structure, and thus the main flow of gas would be desirably parallel to give this desired structure. As for claim 5, the plasma gas flow can be considered as at least the process gas flow, as it would be the gas used in the plasma process.  As for claim 6, the gas flow can be considered particle laden or at least suggested to be such, as Curry article would indicate providing the particle to follow the flow of the plasma and to also have a trajectory that becomes 
(B)  As to maintaining the openings as open during the step a) (applying the diffusion layer), 
(B)(1) using Burd, Serra notes that bond coat can be a nickel containing metal based material (note described NiCoCrAlY, for example), and have a thickness of 76-254 microns and be applied by various methods including plasma spraying processes, etc. (0039), where the TBC thickness can be 40-800 micron thick (0038), such that it would be suggested to optimize the thickness the bond and top coat materials from the ranges given, and such optimization would provide, for example, a thinner bond coat than top coat. Burd teaches that gas turbine engines are conventionally used for aircraft and include parts such as blades and vanes and other components that are conventionally air cooled with cooling holes to permit the passage of air sourced from the compressor or fan section (0002-0003), and describes providing turbine blades, etc. as components of a gas turbine engine that have cooling holes in the surface, where cooling air enters the internal passageways of the component, and have cooling holes from which air exits to cool the outer surface of the component (0033-0034). Burd also teaches that the component surface can be provided with a thermal barrier coating that includes a bond coat and a top coat, where the bond coat can be a nickel based alloy and top coat  a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Serra in view of Curry article to further provide that the coating step a) is provided while maintaining the openings as open during the application steps to provide for flowing air through the openings after completion of steps a)-c) as claimed as suggested by Burd to prevent undesired hole loss, since Serra indicates providing a first bond layer and a second thermal barrier layer by spraying and thicknesses of the TBC and bond coat can be provided in ranges such that it would be suggested from optimization to provide a thinner bond coat than TBC top coat, and Burd would suggest that when applying the bond coat in a similar turbine blade type system that such bond coats would be thin enough to not affect the cooling holes, thus leaving them open during and after coating of step a).  Burd would further 
(B)(2) using Farmer, Serra notes that bond coat can be a nickel containing metal based material (note described NiCoCrAlY, for example), and have a thickness of 76-254 microns and be applied by various methods including plasma spraying processes, etc. (0039), where the TBC thickness can be 40-800 micron thick (0038), such that it would be suggested to optimize the thickness the bond and top coat materials from the ranges given, and such optimization would provide, for example, a thinner bond coat than top coat.  Farmer teaches that aircraft parts, such as combustion chamber liners can be conventionally cooled with air using cooling holes to permit passage of air through the hole and over the liner, and thermal barrier coatings are also applied to such parts (note 0001-0003), where the coating can be provided with a bond coating followed by a ceramic thermal barrier on the bond coat (note claim 1, 0019), where the bond coat can be applied so as to prevent the bond coat from entirely filling the cooling holes, and thus maintaining the holes (openings) as open during bond coat application (note figure 3,  0016, 0017), where hole size can be 0.02 to 0.03 inches (0.5 to 0.76 mm, for example) in diameter (0017)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Serra in view of Curry article to further provide that the coating step a) is provided while maintaining the openings as open during the application steps to provide for flowing air through the openings after completion of steps a)-c) as claimed as suggested by Farmer to prevent undesired hole loss, since Serra indicates providing a first bond layer and a second thermal barrier layer by spraying and thicknesses of the TBC and bond coat can be provided in ranges such 
(C)  Furthermore, as to maintaining the openings as open during the steps b)-c) as claimed to provide flowing the air through the openings after completion of steps a)-c), where the maintaining of the openings when applying the thermal barrier coating is accomplished via the providing of the principal flow direction of the gas flow of the SPS as either parallel to the surface or having an angle with respect to the surface of the substrate which is less than 30 degrees, 
(C)(1) further using Bernard article, as discussed for section (A) above, it would be suggested by Serra to provide a columnar TBC structure by SPS, where Curry further providing the principal gas flow for the SPS parallel to the substrate to provide this columnar structure.  Bernard article further describes SPS for thermal barrier coating systems on gas turbines (abstract), where the SPS coating is applied over a bond coat, including a diffusion bond coat (page 1027, abstract), where it is described that the thermal barrier coating is provided as a columnar structure (abstract, title, page 1035).  It was further described that such coatings could be applied to substrates with cooling holes, such as a blade, where the hole is conserved (that is, would be maintained during/after application) as shown, with the coating entering the holes without obstruction (page 1034-1035, figure 15).
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  As a result, steps a), b) and c), so a)-c) would be performed with maintaining the openings as open.
(C)(2) further using Tang article, as discussed for section (A) above, it would be suggested by Serra to provide a columnar TBC structure by SPS, where Curry further providing the principal gas flow for the SPS parallel to the substrate to provide this columnar structure.  Tang article further describes SPS for thermal barrier coating (TBC)  systems on gas turbines and aircraft engines (abstract), where the SPS coating for TBC  would be over a bond coat, including a diffusion bond coat (section 3.3), where it is described that the thermal barrier coating is provided as a columnar structure (abstract, section 3.1).  It was further described that such coatings would be applied to substrates with cooling holes, described for air cooling (section 3.4), where in a test application of the TBC by SPS on a substrate with hole of 0.5 mm diameter, the hole remained open (becoming slightly restricted) (section 3.4 and figure 8), and thus the hole opening would be maintained during/after application.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Serra in view of Curry article and EITHER Burd OR Farmer to further provide that the coating steps b) –c) are provided while maintaining the openings as open during the application steps to provide for flowing air through the openings after completion of steps a)-c) as claimed as suggested by Tang article to prevent undesired hole loss, since Serra indicates providing a first bond layer and a second thermal barrier layer by spraying and thicknesses of the TBC and bond coat can be provided in ranges such that it would be suggested from prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).   As a result, steps a), b) and c), so a)-c) would be performed with maintaining the openings as open.
Claim 8: Serra provides that the diffusion layer can be formed using MCrAlY, where Y would be understood to be the element Y and M can include the combination of Ni and Co, so either a portion can be considered NiCrAlY or CoCrAlY or it would indicate from the scope of M that it can include either Ni or Co (0039-0040).

Claim 12: Serra provides that the substrate is metallic and can be formed by casting (0036).
Claim 14 and 20: Serra indicates having cooling passageways, passageway legs and cooling hole outlets, for example, in the airfoil, which can be a vane (0035, 0032). As to the diameter of channels or openings in the cavity structure,
(1) when using Burd, Burd further describes how the component can be a stator of a gas turbine, and also turbine blades, etc. (0033) and exemplifies cooling hole diameters of a stator for example as 0.5 to 3.2 mm in diameter (0034). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Serra in view of Curry article, Burd, and EITHER Bernard article OR Tang article to provide that the holes used as cooling outlet holes  have diameters of 0.5 to 3.2 mm as suggested by Burd as Serra describes how cooling outlet holes can be provided for turbine vanes, for example, and Burd indicates how cooling holes for turbine engine components of stators can conventionally be 0.5 to 3.2 mm in diameter, and as a known turbine engine part, turbine blades would also be suggested to have holes this size as a cooling hole size shown for use in gas turbine components.  It further would have been obvious to optimize from the range described to give a value in the claimed range of either claim 14 or the value of claim 20, since In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
(2) when using Farmer, Farmer further describes how the aircraft engine components (0003) and  exemplifies cooling hole diameters 0.5 to 0.76 mm in diameter (0017). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Serra in view of Curry article, Farmer, and EITHER Bernard article OR Tang article to provide that the holes used as cooling outlet holes  have diameters of 0.5 to 0.76 mm as suggested by Farmer as Serra describes how cooling outlet holes can be provided for turbine vanes, for example, and Farmer indicates how cooling holes conventionally be 0.5 to 0.76 mm in diameter, and describes aircraft engine components, and as a known engine part, turbine blades and other such components would also be suggested to have holes this size as a cooling hole size shown for use, giving a value in the claimed range of claim 14.  It further would have been obvious to optimize the diameter, given the possible ranges of Farmer, and the different possible sizes shown by Bernard article (note Figure 15) or Tang article (such as 0.5 mm, section 3.4), and such optimization would also lead to the average diameter of 1 mm of claim 20.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 17-19: As to the particle laden gas flow and the specific Stokes number, as discussed for claim 1 and 6 above, it would have been understood that the gas flow can be considered particle laden, and furthermore Curry article would indicate to provide that the Stokes number would be less than 1 for columnar flow and the dynamics of zirconia particles following the flow of plasma is related to the Stokes number (page 632), indicating that the Stokes number is a result effective variable and it further would be obvious to optimize such Stokes number as a result effective variable of less than 1, .

Claims  7 and 9, and alternately claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Serra in view of Curry article, (1) EITHER Burd OR Farmer and (2) EITHER Bernard article OR Tang article as applied to claims 1, 3-6, 8, 11, 12, 14 and 17-20 above, and further in view of Novovic et al (US 2017/0096902).
Claim 7 and 9:  As to the diffusion layer application method (claim 7) and the diffusion aluminide material (claim 9), Serra describes that diffusion aluminides can be used for the bond coat, but does not give the application method or specific aluminide. Novovic describes diffusion aluminides that can be used under ceramic coatings for thermal barrier coatings for gas turbine blades and vanes for example (0010-0013, 0037, 0023-0032), where such aluminides can be applied by pack aluminizing or PVD (0106-0107) and can be made with X aluminides, where X is Pt or Al with Pt for example (0106-0107) giving at least a portion of the aluminide layer of these materials (0106-0107).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Serra in view of Curry article, (1) EITHER Burd OR Farmer and (2) EITHER Bernard article OR Tang article to form the diffusion aluminide by pack aluminizing or PVD and to form the layer of at least a portion of Pt or Al with Pt aluminide as suggested by Novovic as known forms of aluminide and application methods of such to use under TBC ceramic layers on turbine blades and vanes, as Serra teaches that a bond coat can be made with diffusion aluminide and used under a TBC ceramic coating on turbine vanes, for example and 
Claim 8: Furthermore, Serra describes how MCrAlY material can be used for the bond coat layer (0039), where Novovic indicates that MCrAlY material used for bond coatings for turbine blades or vanes are commonly provided where the M is one of nickel, cobalt or iron, and Y is one or more of yttrium, ytterbium, lanthanum or other rare earth metals (0004-0005).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Serra in view of Curry article, (1) EITHER Burd OR Farmer and (2) EITHER Bernard article OR Tang article to provide the MCrAlY such that the M is one of nickel, cobalt or iron, and Y is one or more of yttrium, ytterbium, lanthanum or other rare earth metals as suggested by Novovic as known forms of MCrAlY to use in the TBC art to be applied to turbine blades or vanes, since Serra is using MCrAlY on turbine vanes for example, and Novovic shows the conventional form of MCrAlY to use in the TBC art to be applied to turbine blades or vanes.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Serra in view of Curry article, (1) EITHER Burd OR Farmer and (2) EITHER Bernard article OR Tang articl, further in view of Novovic as applied to claims 7, 8 and 9 above, and further in view of WO 2016/096417 (hereinafter ‘417).

Claim 21: As to the substrate produced by ALM from a powder bed and constructed layer by layer from a nickel base alloy by laser sintering or melting, Serra provides that the substrate can be a turbine blade or vane of a gas turbine engine (0001, 0002) and thermal barrier coatings (TBCs) applied (0041).  Serra describes that the substrate can be a nickel base alloy and made by casting (0036).  Novovic further describes applying thermal barrier coatings to substrates that can be turbine blades or vanes, for example (0001, 0037), and made from a nickel base superalloy (0036) where such can be used in gas turbine engines (0002), and that blades and vanes can be made by casting or by manufacture from a suitable powdered superalloy by building up layer by layer using a laser to melt and sinter or fuse the powdered superalloy into a  monolithic structure (0095), in other words, providing an additive layer manufacturing of the turbine blades or vanes.
Further as to the use of a powder bed, ‘417 describes how additive manufacturing can be used for making articles of metal (0009) and where the article can be a turbine blade for a gas turbine for example (0033), and the process includes providing a powder bed, and a laser scans the powder bed to laser melt the raw material (metal alloy) and the article constructed using layer by layer processing (0034-0036). ‘417 also notes the conventional build up of articles from a nickel base alloy using laser scanning of a powder bed to melt alloy and form the article layer by layer (0005).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Serra in view of Curry article, (1) .

Claims 14 and 20 are alternatively  rejected under 35 U.S.C. 103 as being unpatentable over Serra in view of Curry article, (1) EITHER Burd OR Farmer and (2) EITHER Bernard article OR Tang article as applied to claims 1, 3-6, 8, 11, 12 and 17-19 above, and further in view of Fernihough et al (US 2005/0191422).
Claim 14 and 20: Serra indicates having cooling passageways, passageway legs and cooling hole outlets, for example, in the airfoil, which can be a vane or blade (0001, 0034-0035, 0032). As to the diameter of channels or openings in the cavity structure, when using Burd, Burd further describes how the component can be a stator of a gas turbine, and also turbine blades, etc. (0033) and exemplifies cooling hole diameters of a stator for example as 0.5 to 3.2 mm in diameter (0034). And further, when using Farmer, Farmer describes hole diameters of 0.5 to 0.76 mm (0017).
Additionally, Fernihough describes how turbine blades and vanes can contain cavities that distribute cooling air to a plurality of holes in the wall of the part that lead 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Serra in view of Curry article, (1) EITHER Burd OR Farmer and (2) EITHER Bernard article OR Tang article to provide that the holes used as cooling outlet holes  have diameters of 1 mm or less as suggested by Fernihough as Serra describes how cooling outlet holes can be provided for turbine blades or vanes, for example, Burd describes an overlapping cooling hole size range for turbine components, and Farmer describing overlapping cooling hole size range for claim 14 for engine components, and Fernihough indicates how such holes for turbine blades and vanes can conventionally be less than 1 mm or less in diameter.  It further would have been obvious to optimize from the range described to give a value in the claimed range of either claim 14 or the value of claim 20, since In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Fried et al (US 2003/0026952) describes coating with mass flow emerging from cooling passages when coating , where the coating passage opening is retained despite the coating (abstract, 0007).  Bellino et al (US 2013/0171353) describes coating with pressurized masking fluid passing through cooling passageways  during coating to prevent the coating from permanently altering a cross section of the cooling passageway (note abstract, 0018, 0030).

Response to Arguments
Applicant's arguments filed December 9, 2021 and the Declaration filed December 9, 2021 have been fully considered. 
(A) Note the adjustment to the rejections above due to the changes in scope from the amendment of July 29, 2021, including the use of the new references to Farmer, Bernard article and Tang article.
(B) Applicant argues that the Examiner provides Serra as teaching building columnar structures and turns to Curry article as to modifying Serra for a desired columnar structure, but argues that claim 1 does not claim a columnar structure, and this position is not relevant to the method of claim 1, rather it is concerned with supplying the TBC by SPS and maintaining openings as claimed, and neither Curry article or Serra teach using the direction of gas flow in maintaining openings.  It is argued that Burd also fails to provide this, and instead would teach providing gas in flow in the openings of the holes.  The Declaration, by an inventor, Robert Vassen, also argues this.
The Examiner has reviewed the arguments and Declaration, however, the rejections above are maintained. Firstly, while claim 1 does not refer to a columnar structure, the primary reference to Serra describes providing a columnar structure by SPS for the TBC.   Curry article is combined with Serra as suggesting how to achieve such a structure by SPS.   The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).   The combination of references does not have to be for the benefit specifically indicated by applicant.  Furthermore, as 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718